Citation Nr: 0935590	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  02-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1979.  
The Veteran died in December 1996; the appellant is advancing 
her claim as the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2005, the Board denied entitlement to the issues 
listed hereinabove.  The appellant filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated in May 2006, the Court vacated the 
Board's April 2005 decision and remanded the case to the 
Board for compliance with the instructions in the May 2006 
Joint Motion for Remand.  This matter was remanded in July 
2007.  A review of the record shows that the RO has complied 
with all remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).

In August 2009, the appellant submitted additional evidence 
and waived preliminary RO review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran died in December 1996, and the immediate 
cause of death was metastatic pancreatic carcinoma.

2.  The Veteran was exposed to 0.046 rem of radiation during 
service aboard the USS James Madison; however, this exposure 
is not listed as a radiation-risk activity in accordance with 
38 C.F.R. § 3.309(d)(3)(ii).

3.  The Veteran's death was not proximately due to or the 
result of a service-connected disability, to include exposure 
to ionizing radiation in service.

4.  Service connection was not in effect for any disabilities 
during the Veteran's lifetime.

5.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously for a period of not less than 5 years 
from the date of discharge, nor was he a prisoner of war who 
died after September 30, 1999.


CONCLUSIONS OF LAW

1.  Pancreatic cancer was not incurred in or aggravated by 
active service, nor was it caused by exposure to the 
documented 0.046 rem of ionizing radiation during service, 
nor may such cancer be presumed to be related to service.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2008).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, in March 2000, the appellant submitted an 
application for DIC, claiming entitlement to service 
connection for the cause of the Veteran's death.  A May 2001 
rating decision denied entitlement, and the appellant 
perfected her appeal in July 2002.  In May 2003, a VCAA 
letter was issued to the appellant.  Thereafter, in October 
2007 another VCAA letter was issued to the appellant.  
Collectively, the VCAA letters effectively notified the 
appellant of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  The October 
2007 notice also complied with the specificity requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying 
the five elements of a service connection claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in May 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the 
appellant's claim to the Board.  Likewise, subsequent to the 
July 2007 Remand, further VCAA notice was issued in October 
2007.  Collectively, the contents of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Furthermore, in August 2008, VA provided the appellant with 
notice of the requirements of a claim for dependency and 
indemnity compensation (DIC) as outlined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  The appellant has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of her claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the appellant has not demonstrated 
any prejudice with regard to the content of either notice.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  The Board also believes it significant that the 
appellant has been previously represented by a national 
service organization and is currently represented by a 
private attorney, who are well-versed in laws and regulations 
pertaining to appellant's claim.

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are 
private treatment records dated in April through December 
1996, and the Veteran's death certificate.  In April 2009, 
the appellant's representative requested a 90-day extension 
to submit new evidence in support of the issues on appeal.  
Such motion was granted, and the appellant was given until 
August 8, 2009, to submit new additional evidence and 
argument in support of her appeal.  No additional evidence, 
however, has been received in support of the appeal.  There 
is no indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The VA Chief Public Health and Environmental Hazards Officer, 
the Navy Environmental Health Center Detachment Naval 
Dosimetry Center (hereinafter "NDC"), and a VA medical 
doctor provided opinions regarding the Veteran's exposure to 
ionizing radiation and pancreatic cancer.  Additionally, the 
appellant submitted three medical opinions in support of her 
claim.  

The Board acknowledges that a May 2003 National Research 
Council report found that certain radiation dose estimates 
pertaining to radiation exposure at Hiroshima or Nagasaki 
from August 6, 1945, to July 1, 1946, or due to participation 
in an atmospheric nuclear weapons test, may have been 
underestimated.  Cases which fall within those guidelines 
require new dose estimates under revised methodology.  
However, as hereinafter explained, the Veteran in this case 
did not have the type of service which requires a new dose 
estimate.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Entitlement to service connection for the cause of the 
Veteran's death

Factual Background

The Veteran's DD Form 214 reflects that he served in the Navy 
on a submarine, the USS James Madison.

Examinations performed for enlistment purposes in June 1973 
and separation purposes in May 1979 are negative for any 
disorders.  Service treatment records reflect no complaints, 
clinical findings, or diagnoses pertaining to the pancreas.

Private medical records dated in April through December 1996, 
reflect that in March 1996, pancreatic carcinoma was 
diagnosed.  In April 1996, the Veteran underwent a radical 
resection of the pancreas with a Whipple procedure, and 
subsequently underwent chemotherapy and radiation.  In 
November 1996, the Veteran's treating physician, Dr. Michael 
A. Savin, indicated that the Veteran had evidence of 
progressive metastatic pancreatic carcinoma, and his 
chemotherapy was discontinued.

The Veteran died in December 1996.  The Certificate of Death 
provides the immediate cause of death as metastatic 
pancreatic carcinoma.  

Correspondence from Dr. Savin, dated in January 1997, stated 
that he treated the Veteran for pancreatic carcinoma until 
his death in December 1996.  When diagnosed he was 40 years 
old, and died at age 41.  Dr. Savin stated and opined as 
follows:

Adenocarcinoma of the pancreas is a relatively 
rare, highly lethal malignancy which is extremely 
rare in young people.  The median age at diagnosis 
is nearly 70 years, and diagnosis at or before age 
40 is extremely rare, with perhaps only 1% or less 
of patients diagnosed at that age.  The overall 
incidence of the disease is only between nine and 
ten per 100,000 population.  

The etiology of the disease is unknown, but there 
is at least some concern about environmental 
exposures with some data suggesting long-term 
exposure to certain solvents in petroleum compounds 
as a risk factor.  It is my understanding that [the 
Veteran] served as a radar and sonar operator in 
the nuclear submarine service of the United States 
Navy until 1975.  While there is no way of knowing 
if he may have had any exposure during that time 
which would increase the risk, with the disease so 
rare in young people, and in the absence of any 
other risk factors, I have to be concerned that he 
may have had an environmental exposure during that 
time which may have increased the possibility of 
his developing this terrible disease.

Correspondence from Dr. Warrett Kennard, dated in October 
1997, indicated that he also treated the Veteran from March 
through December 1996, and that he died due to metastatic 
pancreatic carcinoma.  Dr. Kennard stated as follows:

[The Veteran] led a very active and healthy life.  
Following extensive interviews of him, I was 
certainly unable to identify any risk factors for 
the development for pancreatic carcinoma with the 
exception of the exposures that he may have 
sustained while an employee as a nuclear radar and 
sonar operator in the United States Navy up until 
1975.  According to [the appellant], he had six 
years of exposure during that time.  [The Veteran] 
was not a smoker, did not have excessive caffeine 
usage, nor was he a drinker.  He indicated to me 
that if he had a 12 pack of beer that it would last 
him for at least a year.  There is also no history 
or cancers on his maternal or paternal family tree.  
I certainly suspect that his only risk factor would 
appear to be his occupational exposures.  

Correspondence dated in January 2001 from the NDC, states 
that the NDC maintains a computer registry of all Navy and 
Marine Corps personnel occupational exposure to ionizing 
radiation since 1947.  The database reflects that the Veteran 
's lifetime dose to radiation was 0.046 Rem, while serving on 
the USS James Madison.  The types of radiation he was exposed 
to were Photon, Shallow, and Neutron.  

In a February 2001 Memorandum, the VA Chief Public Health and 
Environmental Hazards Officer (Susan Mather, M.D., M.P.H.) 
responded for the Under Secretary for Health with a medical 
opinion.  Dr. Mather acknowledged the Veteran's exposure to a 
dose of ionizing radiation during service in the amount of 
0.046 rem.  Citing to a medical study pertaining to the 
health effects of exposure to low levels of ionizing 
radiation, Dr. Mather stated and opined as follows:

It is calculated that exposure to 5.8 rads or less 
at age 18 provides a 99 percent credibility that 
there is no reasonable possibility that it is as 
likely as not that the Veteran's pancreatic cancer 
is related to exposure to ionizing radiation.  
Epidemiological studies have not shown a consistent 
association between exposure to ionizing radiation 
and an increased risk for pancreatic cancer.  

In light of the above, in our opinion it is 
unlikely that the Veteran's pancreatic cancer can 
be attributed to exposure to ionizing radiation in 
service.

In February 2001, the Acting Director, C & P Service, 
determined that as a result of the opinion from the Under 
Secretary's staff and following a review of the evidence in 
its entirety, there was no reasonable possibility that the 
Veteran's pancreatic cancer was the result of such exposure.  

Correspondence dated in July 2003 from Dr. Kennard, contains 
a reiteration of the information contained in the October 
1997 correspondence, with an additional opinion that it is 
more likely than not that the Veteran's condition was due to 
the environmental exposure while he was in the Navy and 
exposed to radar and sonar.

Additional correspondence from Dr. Savin, dated in August 
2003, was also submitted to support the appellant's claim.  
Dr. Savin reiterated some of the information contained in the 
January 1997 correspondence, and stated and opined as 
follows:

As I stated in a previous letter, adenocarcinoma of 
the pancreas is a rare and extremely lethal cancer 
which is particularly rare in young patients.  The 
vast majority of patients are in their 60's, 70's, 
and 80's, and it is extraordinarily rare for this 
disease to occur in people under the age of 50.  In 
fact, its occurrence in this age group is so rare 
as to raise very serious questions about etiology 
and potential risk factors.  

The etiology of this disease is unknown.  There has 
been speculation about lifestyle factors, such as 
excessive use of coffee or abuse of alcohol with 
recurrent episodes of pancreatitis.  He had none of 
these risk factors at all.  

However, it is my understanding that he did serve 
in the United States Navy until 1975 as a radar and 
sonar operator.  He served in the nuclear submarine 
service as well.  Therefore, there was at least the 
potential for exposure to ionizing radiation, and 
in addition there was exposure to electromagnet 
fields from his work in radar.  Given the 
extraordinary event of his developing cancer of the 
pancreas at age 40 without any apparent risk 
factors, and given this very unusual exposure 
history, I feel that it may well be more likely 
than not that his cancer resulted from his exposure 
history while service in the United States Navy.  
There is no specific test to provide that, but it 
is strongly suggestive by his personal and medical 
history, and by the extremely unusual situation 
which lead to his death. 

In January 2008, Edwin P. Rock, M.D., Ph.D. offered a 
statement and opinion in support of the appellant's claim.  
Dr. Rock acknowledged the Veteran's exposure to a total of 
0.046 rem during his period of service.  Dr. Rock also 
acknowledged that the Veteran did not have any of the 
recognized risk factors, to include cigarette smoking, family 
history of pancreatic cancer, heavy alcohol consumption, 
diabetes mellitus, and history of pancreatitis.  Dr. Rock 
noted that the Veteran's recorded radiation exposure during 
Navy service originated from film badge readings.  Dr. Rock 
stated and opined as follows:

Such film badge measurements are assumed reliable 
for assessing whole body exposure of gamma 
radiation.  However, gamma rays are only one type 
of ionizing radiation.  If [the Veteran] had been 
exposed to radioisotopes generating alpha 
radiation, such exposure would not have been 
detected by his film badge.  Alpha radiation occurs 
as a result of power generation on nuclear 
submarines.  Furthermore, if [the Veteran] had for 
any reason ingested such radioisotopes, this high 
energy, low penetrance type of radiation would have 
been in close proximity to the pancreas, which is 
surrounded by stomach and small intestine.  Thus 
the fact that recorded gamma radiation exposure was 
low may not account for all possible radiation 
exposure to the Veteran.  

Dr. Rock acknowledged Dr. Mather's opinion, but stated that 
while Dr. Mather may be considered an expert it is important 
to note that even an expert's opinion cannot be considered 
definitive.  Dr. Rock explained as follows:

Estimates of the risk of cancer following from low 
level radiation exposure are controversial.  First, 
the risk of cancer from low level radiation 
exposure is extrapolated from observed incidence of 
cancer following high level exposures.  Such 
extrapolation is inherently prone to error.  
Second, radioepidemiologic studies have so many 
confounding factors that it is impossible to 
quantify cancer risk based on low-level radiation 
exposure alone.  Finally, in any individual case, 
additional mutagens, carcinogens, and cancer 
protective factors present in environmental, 
dietary, and life-style factors may be additive, 
synergistic, and subtractive to health risks from 
radiation exposure.  Thus even with relatively low 
level exposure, [the Veteran] may have had 
heightened susceptibility to the cancer causing 
effects of ionizing radiation.  

Based on my review of [the Veteran's] records, 
training in medical oncology, and professional 
experience in tumor diagnosis and treatment, I 
believe that it is as likely as not that the 
Veteran's tumor was caused by radiation exposure 
incurred during military service.  The reasons for 
my conclusion are as follows:

1.  Pancreatic cancer at age 40 is rare with 
expected incidence of less than one in one million.

2.  [The Veteran] had none of the known risk 
factors for pancreatic cancer.

3.  The Veteran served on a nuclear submarine for 
approximately four years.

4.  Film badges worn by [the Veteran] would not 
have detected all forms of radiation to which he 
may have been exposed as a result of his Navy 
service.  

5.  Estimation of cancer risk due to low level 
radiation exposure is error-prone.

In summary, [the Veteran] presented with pancreatic 
cancer in March 1996.  It is as likely as not that 
military service either caused or contributed to 
development of the Veteran's cancer.  First, he was 
regularly exposed to radiation while working on a 
nuclear submarine.  Second, his reported radiation 
exposure could have missed relevant radiation 
exposure to his pancreas.  Third, Dr. Mather's 
level of confidence that [the Veteran's] cancer was 
not caused by his documented radiation exposure is 
at odds with other experts' opinion.  Finally, even 
with a low level of documented radiation exposure, 
[the Veteran] could still have developed pancreatic 
cancer if he was unusually susceptible to cancer 
causing effects of radiation.  

In conclusion, [the Veteran's] pancreatic 
carcinoma, first diagnosed in March 1996, was as 
likely as not a cancer that occurred due to 
exposure(s) incurred during military service in the 
United States Navy.

The NDC was requested to determine whether the Veteran was 
exposed to alpha radiation during service such that he 
ingested alpha particles and potentially exposing pancreas to 
alpha radiation.  The June 2008 response from NDC was as 
follows:

The facts are [the Veteran's] total lifetime dose 
in the U.S. navy was 0.046 rem based on records 
maintained by the NDC as previously reported [in 
January 2001].  In addition, the U.S. navy has no 
information that indicates that [the Veteran] was 
ever exposed to or evaluated for internally 
deposited radionuclides during his enlistment.  
Because the official exposure record is maintained 
in the individual's medical record, the exposure 
reported by the NDC can be verified by checking the 
medical record.  However, as discussed below, the 
individual was not exposed to alpha radiation.

The reactor core is installed in a heavy-walled 
pressure vessel with a primary shield.  By design, 
fuel material (which may emit alpha particles) and 
fission products are retained in the fuel elements.  
The primary shield limits radiation exposure from 
the gammas (photons) and neutrons produced when the 
reactor is operating.  Reactor plant piping systems 
are installed primarily inside a reactor 
compartment that is itself surrounded by a 
secondary shield.  Access to the reactor 
compartment is permitted only after the reactor is 
shut down.  Reactor plant shielding is designed to 
minimize radiation exposure to personnel and 
shields personnel outside the reactor compartment 
from radiations of low penetrability (i.e., alpha) 
resulting form reactor operation.  For submarine 
personnel stationed outside the propulsion plant, 
as [the Veteran] was, the combination of low 
natural radioactivity in ship construction 
materials and reduced cosmic radiation under water 
results in less radiation exposure (from all 
sources including the nuclear reactor) at sea than 
the public receives from natural background sources 
ashore.  With regard to exposure to alpha 
radiation, [the Veteran] would not be able to 
access any radioactive material emitting alpha 
radiation nor alpha producing interactions related 
to reactor operations.

As stated above, [the Veteran's] lifetime 
occupational ionizing radiation dose received 
during his Navy career was 0.046 rem.  For 
comparison, the National Council on Radiation 
Protection and Measurements Report 94 estimates a 
member of the U.S. population receives an average 
annual dose of 0.300 rem from natural background 
radiation.  A Probability of Causation (PC) 
Calculation using the IREP PC Calc software was 
performed by the Ionizing Radiation Branch, Bureau 
of Medicine and Surgery.  The probability that 
0.046 rem photon radiation caused the individual's 
pancreatic cancer was 0.04% at the 99% confidence 
interval.  Title 42 Code of Federal Regulations 
Part 81 states that for a radiation injury to be 
compensable, the PC should be greater than 50% at 
the 99% confidence interval.  The PC calculation 
indicates that the individual's exposure is 1000 
times lower than the standard to assume causation 
due to [the Veteran's] occupational radiation 
exposure.

Based on the engineering design and controls of the 
Naval Nuclear Propulsion Program, the lack of 
evidence that [the Veteran] ever received any 
internal radioactive contaminant, the PC 
calculation, and his occupational work as a sonar 
technician, the U.S. Navy can state with great 
confidence that [the Veteran's] pancreatic cancer 
was not related nor associated with his work 
onboard USS James Madison (SSBN-627).

In December 2008, a VA opinion was offered as to whether the 
cause of the Veteran's death was due to or related to 
radiation exposure.  The VA examiner acknowledged that the 
Veteran did not have any of the usual risk factors for 
development of pancreatic cancer.  The examiner acknowledged 
the June 2008 report from NDC.  An oncologist reviewed the 
record and opined that it is less likely than not that the 
Veteran's pancreatic cancer was due to radiation exposure.  
The oncologist stated that radiation exposure is known to be 
a risk factor for certain types of cancer.  The oncologist 
explained that it is not generally considered to be a risk 
factor for the development of solid tumors, such as the 
pancreatic cancer, which was the cause of the Veteran's 
death.  The examiner opined that it is less likely than not 
that the Veteran's death was related to radiation exposure or 
other exposures that may have occurred during service.

Correspondence from Patrick Carey, M.D., dated in June 2009 
states pertinent medical records were reviewed and 
acknowledged that the Veteran suffered from metastatic 
pancreatic carcinoma which caused his death in December 1996.  
Dr. Carey stated that in reviewing the records, it is clear 
that the Veteran did not have any of the typical risk factors 
associated with the development of pancreatic carcinoma.  The 
fact that he did develop cancer of the pancreas at an early 
age and had no identifiable risk factors, raises serious 
questions as to the possible etiology of his disease process.  
Dr. Carey stated that in an instance such as this, 
occupational and environmental factors must also be 
considered.  His service in the Navy is certainly pertinent, 
especially in light of the fact that he was stationed on a 
nuclear submarine for approximately four years.  Dr. Carey 
noted review of Dr. Kennard's and Dr. Savin's records and 
opinions, and he also noted review of Dr. Rock's opinion.  
Dr. Carey acknowledged Dr. Rock's suggestion that the 
Veteran's tumor may be related to the ingestion of alpha 
particles which could not be measured by standard U.S. Navy 
radiometric badge surveillance.  Dr. Carey also reviewed 
documentation from the United States Navy Environmental 
Health Center Detachment which documents normal safety 
measures employed on nuclear submarines.  Dr. Carey stated 
that it was noted that the Veteran's exposure to ionizing 
radiation was of a low-level based on badge measurements and 
that there was no information that indicated the Veteran was 
ever exposed to or evaluated for internally deposited 
radionuclides during enlistment.  Dr. Carey stated that, 
however true, the statement does not preclude the Veteran 
from having had a significant exposure to a non-detectable, 
low penetrant alpha particle, particularly given the 
extremely rare medical condition which was to arise 17 years 
after service on a nuclear submarine.  Dr. Carey opined that 
the Veteran's metastatic pancreatic carcinoma was at least as 
likely as not a result of his service aboard a nuclear 
submarine.  Such opinion was based on the fact that the 
Veteran's pancreatic carcinoma is extremely rare in patients 
of the Veteran's age, along the order of one in a million; 
the incidence of an extremely rare condition is often based 
on environmental or occupational exposures; the Veteran did 
not have any predisposing risk factors for the development of 
pancreatic carcinoma; the Veteran served aboard a nuclear 
submarine for approximately four years; radiation of low 
penetrability cannot be adequately measured by standard badge 
measurements; and, two treating physicians concluded that the 
Veteran's cancer was more likely that not a result of his 
occupational exposure.

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes pancreatic cancer, that 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

Analysis

Initially, the Board notes that cancer of the pancreas is 
included among the diseases for which presumptive service 
connection is warranted if it becomes manifested in a 
radiation-exposed veteran as defined in 3.309(d)(3).  As 
such, for presumptive service connection purposes, the issue 
is whether the Veteran is considered a radiation-exposed 
veteran, as defined under 3.309(d)(3)(i).  Although the 
Veteran was exposed to radiation during service, there is no 
indication that he participated in a radiation risk activity 
during service, as defined in 3.309(d)(3)(ii).  Consequently, 
service connection on a presumptive basis in not in order 
under 3.309(d).

Having determined that presumptive service connection is not 
warranted, the Board will now turn to the direct question of 
whether the Veteran's pancreatic cancer developed as a result 
of his exposure to ionizing radiation in service.

The record reflects that the Veteran was exposed to radiation 
in the amount of 0.046 rem while serving on the USS James 
Madison.

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the Board believes 
that the RO has complied with the procedures set forth in 38 
C.F.R. § 3.311 for the development of claims for radiogenic 
diseases.  The RO obtained a dose assessment for the 
Veteran's total in-service exposure to ionizing radiation, 
and then referred this case to the Under Secretary for 
Benefits for an opinion as to whether sound scientific 
medical evidence can support the conclusion that it is at 
least as likely as not that the Veteran's disease resulted 
from radiation exposure during service.  See Hilkert v. West, 
12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).  Likewise, opinions were obtained from the NDC 
and a VA oncologist.

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the Veteran's claimed 
disability is in fact the result of exposure to ionizing 
radiation in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the Veteran's pancreatic cancer developed as a result of his 
exposure to ionizing radiation during service.  

Initially the Board notes that where the record shows a 
divergence in the medical findings, the Board is obligated 
under 38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the appellant.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).

In this regard, the Board finds the most probative evidence 
of record in this matter to be the February 2001 medical 
opinion of the VA Chief Public Health and Environmental 
Hazards Officer, who specifically concluded that it was 
unlikely that the Veteran's pancreatic cancer can be 
attributed to exposure to ionizing radiation in service.  In 
that opinion, Dr. Mather noted that exposure to 5.8 rads or 
less at age 18 provides a 99 percent credibility that there 
is no reasonable possibility that the Veteran's cancer is 
related to exposure to ionizing radiation.  The doctor 
further noted that epidemiological studies have not shown a 
consistent association between exposure to ionizing radiation 
and an increased risk of pancreatic cancer.  Based upon these 
factors, the doctor determined that it is unlikely, that the 
Veteran's pancreatic cancer developed as a result of exposure 
to ionizing radiation in service.  Likewise, the December 
2008 VA examiner explained that while radiation exposure is 
known to be a risk factor for certain types of cancers, it is 
not generally considered to be a risk factor for the 
development of solid tumors, such as the pancreatic cancer, 
which was the cause of the Veteran's death.  The Board 
accepts such opinions as being the most probative medical 
evidence on the subject since each was based on a review of 
all historical records, and provides a detailed rationale for 
each such opinion.  See Boggs v. West, 11 Vet. App. 334 
(1998).

As detailed hereinabove, the appellant submitted medical 
opinions from Dr. Rock and Dr. Carey in support of her claim.  

Dr. Rock's positive etiological opinion that the Veteran's 
pancreatic cancer is as likely as not due to exposure to 
radiation during service is based on the fact that the 
Veteran did not have any of the recognized risk factors for 
pancreatic cancer; pancreatic cancer is rare at age 40; the 
Veteran served on a nuclear submarine; film badges worn by 
the Veteran during service would not have detected all forms 
of radiation that he was exposed to; and, that estimation of 
cancer risk due to low level radiation exposure is error-
prone.  

Dr. Carey's positive etiological opinion that the Veteran's 
pancreatic carcinoma is at least as likely as not a result of 
his service aboard a nuclear submarine, in some respects 
mirrors Dr. Rock's conclusions.  Dr. Carey determined that 
pancreatic cancer is rare in patients of the Veteran's age; 
the incidence of an extremely rare condition is often based 
on environmental or occupational exposure; the Veteran did 
not have any predisposing risk factors for the development of 
pancreatic carcinoma; the Veteran served on a nuclear 
submarine; and, radiation of low penetrability cannot be 
adequately measured by standard badge measurements.

With regard to Dr. Rock's and Dr. Carey's conclusions that 
the film badges worn by the Veteran during service would not 
have detected all forms of radiation that he was exposed to, 
such conclusions are speculative and are not supported by the 
record.  

In discussing the Veteran's radiation exposure and dose 
estimate, Dr. Rock stated that if the Veteran "had been 
exposed to radioisotopes generating alpha radiation, such 
exposure would not have been detected by his film badge."  
Dr. Rock explained that alpha radiation occurs as a result of 
power generation on nuclear submarines, and that if he had 
ingested such radioisotopes, this type of radiation would 
have been in close proximity to the pancreas.  Likewise, Dr. 
Carey explained that the Veteran was not precluded from 
having had a significant exposure to a non-detectable, low 
penetrant alpha particle, particularly given that he incurred 
a rare condition 17 years after serving on a nuclear 
submarine.

In June 2008, however, the NDC specifically stated that the 
Veteran was not exposed to alpha radiation during his period 
of service.  As detailed hereinabove, the NDC stated that the 
Veteran would not be able to access any radioactive material 
emitting alpha radiation nor alpha producing interactions 
related to reactor operations.  Thus, Dr. Rock's and Dr. 
Carey's suggestions that the Veteran was exposed to alpha 
radiation, or that he ingested radioisotopes, are completely 
speculative, and in complete contradiction to the findings of 
the NDC.  

Likewise, Dr. Rock's conclusion that the recorded gamma 
radiation exposure may not account for all possible radiation 
exposure to the Veteran and Dr. Carey's conclusion that the 
Veteran could have been exposed to a non-detectable, low 
penetrant alpha particle are also completely speculative.  An 
opinion expressed in terms such as "may," also implies 
"may or may not," and is generally too speculative to 
establish support for a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the Veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  
Additionally,  Dr. Rock's statement that the Veteran could 
have developed pancreatic cancer if he was unusually 
susceptible to cancer causing effects of radiation is merely 
a suggestion, but is not supported by the applicable medical 
record.  Both Federal regulation and case law preclude 
granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  For such 
reasons, the Board finds Dr. Rock's opinion and Dr. Carey's 
opinion that the Veteran's pancreatic carcinoma was due to 
exposure to radiation during service to be less probative in 
nature.  

Likewise, the Board finds that the opinions from Dr. Savin 
and Dr. Kennard are of less probative value in determining 
whether radiation exposure led to the development of the 
Veteran's pancreatic cancer.  

The Board acknowledges that both Dr. Savin and Dr. Kennard 
treated the Veteran before his death, and Dr. Carey based his 
positive etiological opinion in part on the opinions of Dr. 
Savin and Dr. Kennard, as they had treated the Veteran.  The 
Board notes, however, that both the Federal Circuit and Court 
have specifically rejected the "treating physician rule."  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-71. 

In regard to the private medical opinions from Dr. Savin and 
Dr. Kennard, they are conclusory and made apparently without 
benefit of review of the Veteran's entire claims folder.  
There is no indication that Dr. Savin or Dr. Kennard had any 
knowledge regarding the Veteran's actual amount of ionizing 
radiation exposure, when proffering their respective 
opinions.  Moreover, there is no indication that the 
physicians professed any acquired expertise in radiogenic 
diseases.  

Dr. Savin and Dr. Kennard also provide positive etiological 
opinions relating the Veteran's pancreatic cancer to in-
service radiation exposure, based in part on no other risk 
factors being demonstrated during the Veteran's lifetime.  
The opinions from Dr. Savin and Dr. Kennard stating that the 
Veteran's cancer was likely due to radiation exposure are 
strict speculation on the basis that the diagnosis was 
rendered when the Veteran was 40, he did not have a family 
history of cancer, and the Veteran did not have any of the 
lifestyle factors, such as excessive caffeine use, smoking, 
or drinking alcohol.  Dr. Savin, however, specifically stated 
that these lifestyle factors were also based on speculation.  
In fact, Dr. Savin stated that the etiology of the disease is 
unknown.  By comparison, the February 2001 VA medical opinion 
was furnished by a doctor who serves as the chief officer in 
the environmental hazards field.  In her opinion, she 
included reference to medical and scientific evidence on the 
health effects of radiation, when determining the probable 
dose that would induce pancreatic cancer in the Veteran.

In light of the foregoing reasons, the Board finds that the 
medical opinions from the Veteran's treating physicians 
warrant a lesser degree of probative weight than the February 
2001 VA opinion from the Under Secretary for Health.

In response to legal argument offered by the appellant's 
representative, the Board has given no weight to that portion 
of the NDC's June 2008 opinion which addresses the etiology 
of the Veteran's pancreatic cancer since the evidence of 
record does not reflect that the author of such 
correspondence is a medical provider with any expertise with 
the association between radiation exposure and the 
development of cancer.  A layperson is not competent to offer 
an opinion as to the nature or etiology of the a disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board is also not medically competent to offer an opinion 
as to medical causation.  However, the Board is charged with 
the task of reviewing medical opinions and weighing 
conflicting opinions.  The opinions offered in favor of the 
appellant are no doubt made in earnest.  However, these 
medical opinions do not offer any persuasive supporting 
evidence for finding that the amount of the Veteran's 
officially documented exposure to radiation makes it at least 
as likely as not that it caused pancreatic cancer.  In fact, 
some of the opinions appear to simply disregard the 
documented dose estimate as probably not accurate without 
offering any persuasive evidence to support such a finding.  
Moreover, the opinions offered in favor of the appellant's 
claim appear to arrive at the conclusion that it is "at 
least as likely as not" that the Veteran's cancer was caused 
by radiation exposure during service based simply on a 
failure to identify known risk factors for pancreatic cancer 
in the Veteran's case.  The private examiners are in effect 
saying that because no known risk factors for pancreatic 
cancer have been shown, then there is at least a 50-50 chance 
that it was caused by the Veteran's radiation exposure during 
service.  The Board view such reasoning as essentially 
speculative in that regard.  In fact, the private opinions 
appear to be based on two-tier speculation.  First, they 
speculate that the documented radiation exposure of the 
Veteran is probably not correct.  Secondly, they speculate 
that because no currently known risk factors for pancreatic 
cancer have been shown, then it is at least as likely as not 
that it was the Veteran's radiation exposure.  

The Board is compelled to conclude that the preponderance of 
the evidence is against a finding that the Veteran's 
pancreatic cancer was caused by any incident of service, to 
include exposure to radiation.  The record includes 
persuasive evidence that the Veteran's exposure to radiation 
was not at a level which would make it at least as likely as 
not that it caused pancreatic cancer.  The Board finds that 
the evidence showing the Veteran's lifetime dose to radiation 
of 0.046 Rem and the February 2001 opinion by Dr. Mather to 
be entitled to more weight than the private opinions which 
are based in large part on speculation as discussed above. 

As the preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.  
Benefits are also payable if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service- connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  

The appellant does not contend that the Veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  Nor does she 
contend that he was a prisoner-of-war who died after 
September 30, 1999.  She maintains instead that the condition 
resulting in the Veteran's death was related to his period of 
service, specifically exposure to ionizing radiation.  As 
discussed in the previous section, the Board has determined 
that service connection for the cause of the Veteran's death 
is not warranted.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  At no point during the Veteran's lifetime was service 
connection in effect for any disability, nor was he ever 
rated totally disabled.  As the Veteran had no service-
connected disabilities rated at 100 percent for the 10 years 
prior to his death, was not continuously rated as totally 
disabled for five years after service and leading up to his 
death, the appellant's claim must be denied.  38 U.S.C.A. § 
1318.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


